DETAILED ACTION
This office action is response to 11/29/2021. Claim 4 cancelled. Claim 18 new. Claims 1-3 and 5-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-11 in Remarks, filed 11/29/2021, with respect to claims 1-3 and 5-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leslie (US 2013/0342394 A1) in view of Atherton (US 2004/0066296 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-3 and 5-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the prior art of record, specifically Leslie (US 2013/0342394 A1) teaches a tracking apparatus for use in monitoring the location of high-value items and recovering stolen items, the apparatus comprising: a bait package containing; a tracking module; an induction receiver electrically connected to tracking module; and a battery electrically connected to the tracking module; and an induction transmitter configured for inducing a charging current in the induction receiver, when the induction transmitter and induction receiver are sufficiently proximate one to the other; wherein, in use, the bait package may be located so as to bring the induction transmitter and induction receiver into sufficient proximity to induce a charging current in induction 
Prior art of record, Atherton (US 2004/0066296 A1) teaches a tamper indicating label comprising: an RFID layer providing an RFID function; an adhesive layer supporting the RFID layer; a destructible electrically conducting path between the RFID layer and the adhesive layer, whereby the destructible conducting path is disrupted when label is tampered, thereby modifying the RFID function of RFID layer (Abstract, tamper track (102) coupled to RFID components and tamper track damaged when label is tampered, para 009, RFID characteristics modified if connection between end points and destructible electronics, or through conducting path, is broken or disrupte).
However, the prior arts of record fail to teach, make obvious, or suggest, an anti-tampering assembly for transportation and storage of a package, the anti-tampering assembly being configured to be associated with package, the anti- tampering assembly inhabit an operation of RFID tag when the tanipering track is intact upon dispatchime said package, wherein the tampering track is interrupted in case of tampering of package, wherem the RFID tag is a passive tag that comprises an antenna and a memory configured to store a unique identifier associated with said RFID tag, andtampering track is configured to, when the tamperme track is not interrupted, short-circuit said antenna, as presented in the claimed invention.


Therefore, claims 1-3 and 5-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/MIRZA F ALAM/Primary Examiner, Art Unit 2689